Citation Nr: 0319949	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-09 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  The propriety of the initial 50 percent rating for 
service-connected depression.

3.  The propriety of the initial 10 percent rating for 
service-connected  menometrorrhagia.

4.  Entitlement to an effective date earlier than April 16, 
1999, for the grant of service connection for depression.

5.  Entitlement to an effective date earlier than April 16, 
1999, for the grant of service connection for confluent and 
reticulate papillomatosis of Gougerot and Carteaud.

6.  Entitlement to an effective date earlier than October 26, 
1999, for the grant of service connection for 
menometrorrhagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that the issues perfected for appeal 
initially included entitlement to an increased rating for 
Grave's disease with hypothyroidism and exophthalmia; 
however, in February 2002, the veteran notified the RO of her 
wish to withdraw her appeal as to this issue.  

For reasons which will become apparent, the issues of 
entitlement to an increased rating for depression and  
menometrorrhagia will be the subject of the remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

3.  The veteran filed a claim of service connection for 
depression on April 16, 1999.  

4.  The RO granted service connection for depression in a 
rating decision dated in January 2000 and assigned an 
effective date of April 16, 1999, the date of claim. 

5.  The veteran filed a claim of service connection for a 
skin disorder on April 16, 1999.  

6.  The RO granted service connection for confluent and 
reticulate papillomatosis of Gougerot and Carteaud in a 
rating decision dated in January 2000 and assigned an 
effective date of April 16, 1999, the date of claim. 

7.  The veteran filed a claim of service connection for 
irregular menstrual bleeding on October 26, 1999.  

8.  The RO granted service connection for  menometrorrhagia 
in a rating decision dated in June 2000 and assigned an 
effective date of October 26, 1999, the date of claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  The criteria for an effective date earlier than April 16, 
1999, for the award of service connection for depression have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2002).

3.  The criteria for an effective date earlier than April 16, 
1999, for the award of service connection for confluent and 
reticulate papillomatosis of Gougerot and Carteaud have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2002).

4.  The criteria for an effective date earlier than October 
26, 1999, for the award of service connection for  
menometrorrhagia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
as to the issues addressed herein because all notification 
and development action needed to render a fair decision has, 
to the extent possible, been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO (in particular, the Statement of 
the Case and Supplemental Statement of the Case furnished to 
the veteran in December 2001), the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit she seeks, the evidence which would substantiate 
her claim, and the evidence which has been considered in 
connection with her appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and she has been provided ample opportunity 
to submit information and evidence.  

Moreover, there is no indication that there is any existing 
potentially relevant evidence to obtain, and the appellant 
has been asked whether there is any such evidence.  The 
veteran was advised that she should provide enough 
information for the RO to obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Additionally, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The evidence of 
record includes VA examination reports and VA and private 
treatment records.  The Board notes that neither the veteran 
nor her representative has identified, and the record does 
not otherwise indicate, that any existing pertinent evidence 
that is necessary for a fair adjudication of the claim has 
not been obtained.  Moreover, in a February 2001 
communication, the veteran stated that she had no further 
evidence to submit.  

In this regard, it is noted that the EEO (equal employment 
opportunity) complaint which the veteran claims to have filed 
in connection with the incident which she alleges has 
resulted in her PTSD is not available for review; however, as 
will be explained herein, such evidence is not necessary for 
a determination with respect to the veteran's appeal.  Under 
these circumstances, no further assistance to the veteran is 
required.

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
issues addressed herein at this juncture.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including psychoses, when such 
disabilities are manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, there are regulations that are specific to 
claims of service connection for PTSD.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The Board notes that 38 C.F.R. § 3.304(f) was recently 
amended as the regulation pertains to personal assault PTSD 
claims; however, the amendment does not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).

Review of the veteran's service medical and personnel records 
reflects that these records are negative for evidence of a 
psychiatric disability during active service.  

Similarly, the veteran's postservice VA and private treatment 
records are also silent with respect to a finding of PTSD.  

In June 1999, the veteran underwent a VA social and 
industrial survey and was afforded a psychiatric examination 
for PTSD.  The reports of these examinations are also 
negative for a finding of PTSD.  Specifically, the VA 
examination report includes a diagnosis of depression, due to 
hypothyroidism.  In addition, the examiner commented that, 
based on a review of the veteran's claims file as well as 
information obtained from her during the examination, the 
evidence does not meet the criteria of DSM IV and no 
diagnosis of PTSD is made.  Moreover, the examiner noted that 
the stressful events which the veteran reported were indeed 
frightening, but that they were not experienced as life 
threatening to the veteran at that time nor can they be 
considered life threatening to others.  

Upon consideration of the foregoing, in a January 2000 rating 
decision, the veteran was granted service connection for 
depression as secondary to her service connected Grave's 
disease.  In this rating decision, the veteran was also 
denied service connection for PTSD based on personal trauma 
because there was no competent medical evidence of a 
diagnosis of PTSD.

In this regard, it is noted that the veteran's EEO complaint 
in connection with her alleged personal assault is not 
essential to this decision.  As evidenced by the opinion of 
the examiner contained in the veteran's June 1999 report of 
VA PTSD examination, even if her alleged stressor had been 
verified, it does not meet the criteria of DSM IV to support 
a diagnosis of PTSD.

The Board acknowledges the appellant's disagreement with the 
opinion contained in the June 1999 report of VA PTSD 
examination; however, other than the veteran's contentions 
that she has PTSD, the record contains no competent medical 
evidence of a diagnosis of PTSD.  In this regard it his noted 
that, as a lay person, the veteran's opinion is not competent 
to establish a medical diagnosis for PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the absence of current disability 
necessarily means that the veteran's claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  It is clear that 
the regulations that pertain to PTSD and service connection 
require a medical diagnosis of PTSD as a threshold matter.  
38 C.F.R. § 3.304(f).  Thus, the preponderance of the 
evidence is against the claim of service connection.

Earlier Effective Date

The veteran maintains that she is entitled to an effective 
date earlier than April 16, 1999, for the grant of service 
connection for depression and confluent and reticulate 
papillomatosis of Gougerot and Carteaud and earlier than 
October 26, 1999, for the grant of service connection for  
menometrorrhagia.  The law and regulations state generally 
that the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  An 
increase in disability compensation may be granted from the 
earliest date on which it is factually ascertainable that an 
increase in disability occurred if the claim for an increase 
is received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

On a review of the history of these claims, the Board notes 
that the veteran's claims of entitlement to service 
connection for depression and a skin disorder were received 
in the record on April 16, 1999.  The RO granted service 
connection for depression and confluent and reticulate 
papillomatosis of Gougerot and Carteaud in the January 2000 
rating decision and assigned an effective date of April 16, 
1999, the date of receipt of claim.  Similarly, the veteran's 
claim of entitlement to service connection for irregular 
menstrual bleeding was received at the Board on October 26, 
1999, and the RO granted service connection for 
menometrorrhagia in a June 2000 rating decision, effective 
from October 26, 1999, the date of receipt of claim.  

Upon consideration of the recorded history, the Board has 
determined that the veteran is not entitled to an effective 
date earlier than April 16, 1999, for service connection for 
depression and confluent and reticulate papillomatosis of 
Gougerot and Carteaud or October 26, 1999, for service 
connection for menometrorrhagia.  As stated herein, the 
effective date of a compensation award based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The Board recognizes the veteran's allegations that the 
effective date of the award of service connection for these 
disorders should be the dates on which relevant symptoms are 
noted in her medical records.  Upon review of the medical 
evidence of record, however, it is noted that although the 
veteran reported symptoms relevant to her depression, skin 
impairment, and irregular bleeding; these records do not 
reflect her intent to claim a benefit for such disorders.  
Overall, the Board's review of the claims folder reveals no 
communication from the veteran or her representative that may 
be construed as a claim of service connection for depression 
or a skin disorder at any time prior to April 16, 1999, or 
irregular menstrual bleeding at any time prior to October 26, 
1999.  38 C.F.R. § 3.155(a).  

Accordingly, the veteran's claims of entitlement to an 
effective date earlier than April 16, 1999, for the award of 
service connection for depression and confluent and 
reticulate papillomatosis of Gougerot and Carteaud and 
October 26, 1999, for the award of service connection for 
menometrorrhagia is denied.


ORDER

Service connection for PTSD is denied.

Entitlement to an effective date earlier than April 16, 1999, 
for the grant of service connection for depression is denied.

Entitlement to an effective date earlier than April 16, 1999, 
for the grant of service connection for confluent and 
reticulate papillomatosis of Gougerot and Carteaud is denied.

Entitlement to an effective date earlier than October 26, 
1999, for the grant of service connection for 
menometrorrhagia is denied.


REMAND

The veteran claims that the severity of her service-connected 
depression and menometrorrhagia is inadequately reflected by 
the schedular evaluations, 60 percent and 10 percent 
respectively, which are presently in effect for these 
disorders.  Review of the claims file reflects that she has 
not been afforded a VA psychiatric examination since June 
1999 or a VA gynecologic examination since February 2000; 
however, VA outpatient treatment records subsequent to these 
examinations reflect her complaints of increased symptoms 
related to irregular menstrual bleeding as well as increasing 
depression and suicidal thoughts.  Accordingly, the veteran 
should be afforded a VA examination to determine the extent 
of her disability due to depression and menometrorrhagia.  

In this regard, it is noted that, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Given the evidence currently of record, 
the Board finds that the veteran should be afforded 
comprehensive psychiatric and gynecologic examinations to 
determine the current severity of her service-connected 
depression and menometrorrhagia.  

Additionally, the Court has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating actions appealed from were the initial grants of 
service connection for the veteran's depression and 
menometrorrhagia, the RO should consider the proper 
evaluations to be assigned for these disorders pursuant to 
the Court's holding in Fenderson.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise her of the 
evidence necessary to substantiate her 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her service-connected depression since 
April 1999 and menometrorrhagia since 
October 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of her depression.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  The examiner should be asked to 
delineate all symptomatology attributable 
to the veteran's depression.  The 
examiner should assess the extent of the 
occupational and social impairment due 
solely to depressive symptomatology.  A 
Global Assessment of Functioning (GAF) 
score must be assigned.  The examiner 
should offer complete rationales for all 
opinions and conclusions expressed.  

4.  The RO should also arrange for the 
veteran to undergo a VA gynecologic 
examination to ascertain the nature and 
severity of her service connected 
menometrorrhagia.  The claims files must 
be provided to and reviewed by the 
examiner.  The examiner must provide a 
thorough description of the veteran's 
irregular menstrual bleeding, to include 
all current symptoms.  In particular, the 
examiner should comment on whether the 
service-connected disorder requires 
continuous treatment and whether her 
symptoms are controlled by continuous 
treatment.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected depression 
and menometrorrhagia, to include 
consideration of staged ratings as set 
forth in Fenderson, supra.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



